                                                            1   MELANIE D. MORGAN, ESQ.
                                                                Nevada Bar No. 8215
                                                            2   SCOTT R. LACHMAN, ESQ.
                                                                Nevada Bar No. 12016
                                                            3   TENESA S. POWELL, ESQ.
                                                                Nevada Bar No. 12488
                                                            4   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            5   Las Vegas, NV 89134
                                                                Telephone: (702) 634-5000
                                                            6   Facsimile: (702) 380-8572
                                                                Email: melanie.morgan@akerman.com
                                                            7   Email: scott.lachman@akerman.com
                                                                Email: tenesa.powell@akerman.com
                                                            8
                                                                Attorneys for Plaintiff Bank of America, N.A.
                                                            9
                                                                                                   UNITED STATES DISTRICT COURT
                                                           10
                                                                                                       DISTRICT OF NEVADA
                                                           11
              TEL.: (702) 634-5000 – FAX: (702) 380-8572
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                BANK OF AMERICA, N.A.,                                  Case No.: 3:16-cv-00475-MMD-WGC
                                                           12
                     LAS VEGAS, NEVADA 89134




                                                                                     Plaintiff,
AKERMAN LLP




                                                           13
                                                                v.
                                                           14                                                           MOTION TO REMOVE ATTORNEY
                                                                YORKSHIRE MANOR I HOMEOWNERS                            FROM ELECTRONIC SERVICE LIST
                                                           15   ASSOCIATION; STRADA PROPERTIES, LLC;
                                                           16                        Defendants.
                                                           17

                                                           18                PLEASE TAKE NOTICE that Scott R. Lachman, Esq. of the law firm of Akerman LLP,
                                                           19   hereby withdraws as counsel of record for Plaintiff Bank of America, N.A., and should be removed
                                                           20   from the Court's service list with respect to the above referenced action.
                                                           21   …
                                                           22   …
                                                           23   …
                                                           24   …
                                                           25   …
                                                           26   …
                                                           27   …
                                                           28   …
                                                                                                                 1
                                                                48285671;1
                                                            1                Akerman LLP continues to serve as counsel for Bank of America, N.A in this action. All future

                                                            2   correspondence, papers and future notices in this action should continue to be directed to Melanie D.

                                                            3   Morgan, Esq. and Tenesa S. Powell, Esq.

                                                            4                DATED March 13, 2019.

                                                            5                                                    AKERMAN LLP

                                                            6                                                    /s/ Scott R. Lachman
                                                                                                                 MELANIE D. MORGAN, ESQ.
                                                            7
                                                                                                                 Nevada Bar No. 8215
                                                            8                                                    SCOTT R. LACHMAN, ESQ.
                                                                                                                 Nevada Bar No. 12016
                                                            9                                                    TENESA S. POWELL, ESQ.
                                                                                                                 Nevada Bar No. 12488
                                                           10                                                    1635 Village Center Circle, Suite 200
                                                                                                                 Las Vegas, Nevada 89134
                                                           11
              TEL.: (702) 634-5000 – FAX: (702) 380-8572
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                                                                 Attorneys for Plaintiff Bank of America, N.A.
                                                           12
                     LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                           13
                                                                    IT IS SO ORDERED.
                                                           14
                                                                    DATED: March 14, 2019.
                                                           15

                                                           16                                              _____________________________________
                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                                    2
                                                                48285671;1
